Citation Nr: 1328273	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-25 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include major depressive disorder.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In August 2012, the Veteran testified during a video 
conference hearing before the undersigned Acting Veterans 
Law Judge. The transcript of the hearing is associated with 
the claims file.  The Veteran also testified at a local 
hearing before a Decision Review Officer in March 2010.  The 
transcript of the hearing is associated with the claims 
file.  

In May 2013, the Veteran submitted additional evidence 
accompanied by a written waiver of initial RO consideration 
of the evidence.  Thus, this evidence is accepted for 
inclusion in the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has indicated that he is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  It is not clear as to whether the disability 
benefits are based on his psychiatric disability or based on 
multiple disabilities.  There are no SSA records associated 
with the claims file, and there is no indication that VA has 
attempted to obtain any such records.  While SSA records are 
not controlling for VA determinations, when VA is put on 
notice of the existence of SSA records, and they may be 
pertinent to a VA claim, VA must seek to obtain those 
records before proceeding with the appeal.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Therefore, the RO/AMC must attempt to 
obtain the Veteran's complete SSA records.

The Veteran has contended that his PTSD is related to his 
active service.  He reported that he was physically 
assaulted by his fellow soldiers and drill instructor.   

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found 
in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 
3.304(f)(5) (2012).

VA will not deny such claims without: (1) first advising 
veterans that evidence from sources other than a veteran's 
service medical records, including evidence of behavior 
changes, may constitute supporting evidence of the stressor; 
and (2) allowing him the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
Id.  Although the Veteran was sent notice letters, the 
letters do not comply with the above elements of a personal 
assault case.  On remand, the Veteran should be provided 
notice of the sources of evidence other than service medical 
records that may support the Veteran's claimed stressors.

During his video hearing, the Veteran stated that he was 
seen at Lakeside VA clinic for treatment in the 1980s.  The 
Lakeside VA outpatient clinic is part of the parent 
facility-- Jesse Brown VA Medical Center (VAMC).  The claims 
folder contains records from the Jesse Brown VAMC; however, 
it is unclear as to whether all records were requested.  
Therefore, on remand, all VA treatment records prior to 
October 2007 should be obtained.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The Veteran also reported that he received 
treatment at the Chicago Heights Vet Center.  However, he 
stated during the video hearing that the records were not 
available.  Therefore, the records will not be requested on 
remand.  

With respect to the Veteran's alleged stressors, the Veteran 
stated that he witnessed a fellow soldier die when he choked 
on sand during basic training.  The Veteran explained that 
he did not remember the soldier's name, but he was in the 
same unit.  See DRO hearing transcript.  In a statement in 
support of his claim, the Veteran identified the incident as 
having occurred between February and April of 1969.  The 
service personnel records show that the Veteran was assigned 
to 1stRTrngBn, RTR MCRDep, in San Diego, California.  The 
Board finds that there is sufficient information to attempt 
to verify the Veteran's alleged stressor and the RO/AMC must 
make an attempt to verify the stressor.   

Finally, the Veteran was provided a VA examination in 
December 2007 with respect to his claim for service 
connection for a psychiatric disability.  The examiner 
provided an addendum to the examination report and offered a 
negative nexus opinion.  However, the examiner did not 
provide any rationale with respect to the expressed opinion.  
Further, the examiner was not asked whether the Veteran had 
a diagnosis of PTSD.  Therefore, the Board finds that the 
Veteran should be afforded a new VA examination.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (stating 
that VA has discretion to schedule a Veteran for a medical 
examination where it deems an examination necessary to make 
a determination on the veteran's claim).



Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate sources and 
attempt to verify the Veteran's claimed 
stressor of witnessing a fellow soldier 
die after choking on sand.  The stressor 
allegedly occurred between February and 
April of 1969 when the Veteran was 
stationed with the 1stRTrngBn, RTR MCRDep, 
in San Diego, California. 

All attempts to verify the stressor should 
be documented and associated with the 
claims file.

2.  Send a letter to the Veteran and 
advise him of potential secondary sources 
tending to substantiate his claim of 
personal assault.  Examples of such 
evidence include, but are not limited to: 
Records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually-transmitted diseases; and 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: A request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  

3.  Contact the SSA and request a copy of 
all materials, to include medical records, 
related to the Veteran's claim for SSA 
disability benefits.  Once obtained, 
associate these records with the claims 
file.  If SSA notifies VA that these 
records are unavailable, place a copy of 
this notification in the Veteran's claims 
file and notify the Veteran accordingly.

4.  Obtain copies of all VA treatment 
records from the Jesse Brown VA Medical 
Center and Lakeside outpatient clinic, 
prior to October 2007.  If requests for 
treatment records are not successful, the 
RO/AMC should inform the Veteran 
accordingly.

5.  Schedule the Veteran for a VA 
examination.  The claims file should be 
made available for review and the examiner 
should note that the claims file was 
reviewed.  The RO/AMC should include a 
summary of all verified stressors to the 
examiner.

The examiner should determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.

The examiner should address the 
relationship between any diagnosed PTSD 
and any verified in-service stressor.  The 
examiner should address whether it is at 
least as likely as not (50 percent 
likelihood or higher) that the Veteran has 
PTSD as a result of a verified stressor.

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent likelihood or 
higher) that any diagnosed PTSD is a 
result of a personal assault.  For the 
purposes of this opinion, the examiner 
should presume that the Veteran was 
involved in fights as documented by pain 
in his testicles in the service treatment 
records and the notation that the Veteran 
was involved in fights in the service 
personnel records.  

In addition to an opinion regarding PTSD, 
the examiner must provide an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or higher) that the 
Veteran has any other psychiatric 
disability that is related or caused by 
active service.  

All opinions expressed must be supported 
by complete rationale.

6.  When the development requested has 
been completed, the issues on appeal 
should be reviewed by the RO/AMC on the 
basis of additional evidence.  If the 
benefits sought are not granted, the 
issues should be readjudicated by the 
RO/AMC in a supplemental statement of the 
case (SSOC).  The Veteran and his 
representative should be furnished a copy 
of the SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


